Exhibit 10.1
 


This PERFORMANCE STOCK UNIT AGREEMENT is entered into as of ____________, 20__
(the “Grant Date”), between BED BATH & BEYOND INC. (the “Company”) and
____________________ (“you”).
 
1.  
Performance Stock Unit Grant.  Subject to the restrictions, terms and conditions
of the Plan and this Agreement, the Company hereby awards you the number of
Performance Stock Units (the “Performance Stock Units”) specified in paragraph 7
below.  The Performance Stock Units are subject to certain restrictions as set
forth in the Plan and this Agreement.

 
2.  
The Plan.  The Performance Stock Units are entirely subject to the terms of the
Company’s 2012 Incentive Compensation Plan, as amended from time to time (the
“Plan”).  A description of key terms of the Plan is set forth in the Prospectus
for the Plan.  Capitalized terms used but not defined in this Agreement have the
meanings set forth in the Plan.

 
3.  
Restrictions on Transfer.  You will not sell, transfer, pledge, hypothecate,
assign or otherwise dispose of (any such action, a “Transfer”) the Performance
Stock Units, except as set forth in the Plan or this Agreement.  Any attempted
Transfer in violation of the Plan or this Agreement will be void and of no
effect.

 
4.  
Payment.  With respect to each Performance Stock Unit that vests in accordance
with the schedule set forth in paragraph 8 below, you will be entitled to
receive a number of shares of Common Stock equal to one times the Payment
Percentage set forth opposite the Achievement Percentage in paragraph 7
below.  Subject to paragraph 5 below, and further subject to satisfaction of the
Performance Goals, you will be paid such share(s) of Common Stock with respect
to each vested Performance Stock Unit within thirty (30) days following the
later of: (i) the applicable vesting date set forth in paragraph 7 below; and
(ii) the date of certification of the Achievement Percentage attained with
respect to the applicable Performance Goal (as defined below) by the Committee,
to the extent administratively practicable.

 
5.  
Forfeiture; Certain Terminations.  Except as provided in this paragraph: (i)
upon your Termination, all unvested Performance Stock Units shall immediately be
forfeited without compensation; and (ii) upon the failure to attain a
Performance Goal (as defined below), any unvested Performance Stock Units
subject to any such unachieved Performance Goal shall immediately be forfeited
without compensation.   Notwithstanding anything herein to the contrary, the
Performance Stock Units will vest in full upon a Termination by reason of your
death or Disability.  In the event of your Termination by the Company without
Cause or, if provided in an agreement between you and the Company in effect as
of the Grant Date, by you for Good Reason or due to a Constructive Termination
without Cause, as each such term (or concept of like import) is defined in that
agreement, the Performance Stock Units will vest upon, and subject to, the
certification by the Committee of attainment of the applicable Performance Goal
regardless of whether or not you are employed on the date of certification.

 
6.  
Rights with Regard to Performance Stock Units.  On and after the Grant Date, you
will have the right to receive dividend equivalents with respect to the shares
of Common Stock underlying the Performance Stock Units ultimately achieved under
the Performance Goal described in paragraph 7, subject to the terms and
conditions of this paragraph.  Notwithstanding anything herein to the contrary,
in no event shall a dividend equivalent be issued or paid with respect to any
Performance Stock Unit that has been forfeited pursuant to paragraph 5.  If the
Company pays a dividend (whether in cash or stock) on its Common Stock shares,
or its Common Stock shares are split, or the Company pays to holders of its
Common Stock other shares, securities, monies, warrants, rights, options or
property representing a dividend or distribution in respect of the Common Stock,
then the Company will credit a deemed dividend or distribution to a book entry
account on your behalf with respect to each share of Common Stock underlying the
Performance Stock Units held by you, provided that your right to actually
receive such cash or property shall be subject to the same restrictions as the
Performance Stock Units to which the cash or property relates, and the cash or
property shall be paid to you at the same time you receive the payment of the
shares of Common Stock underlying the Performance Stock Units.  Unless otherwise
determined by the Committee, dividend equivalents shall not be deemed to be
reinvested in Common Stock and shall be treated as uninvested at all times,
without crediting any interest or earnings. Except as provided in this
paragraph, you will have no rights as a holder of Common Stock with respect to
the Performance Stock Units unless and until the Performance Stock Units become
vested hereunder and you become the holder of record of the Common Stock
underlying the Performance Stock Units.

 
 
 

--------------------------------------------------------------------------------

 
 
7.  
Grant Size; Performance Goals.  Performance Stock Units covered by this
award:  _____________.  Seventy-five percent (75%) of the Performance Stock
Units will be subject to a one-year performance goal (the “One-Year Goal”) and
the remaining twenty-five percent (25%) of the Performance Stock Units will be
subject to a three-year performance goal (the “Three-Year Goal”).  In allocating
the Performance Stock Units between the One-Year Goal and the Three-Year Goal,
any remaining fractional share of Common Stock underlying the Performance Stock
Units shall be allocated to the Three-Year Goal.  The One-Year Goal and the
Three-Year Goal (each a “Performance Goal”) have been set forth in a resolution
adopted by the Committee and separately communicated to you.  The following
schedules set forth the Achievement Percentages and Payment Percentages
applicable to Performance Stock Units subject to each Performance Goal:

 
Performance Stock Units Subject to One-Year Goal
Performance Stock Units Subject to Three-Year Goal
Achievement
Percentage (% of Peer
Group Average)1
Payment Percentage of
Common Stock
Underlying PSUs
 
Achievement
Percentage (% of Peer
Group Average)
Payment Percentage of
Common Stock
Underlying PSUs
200% or Greater
150%
180% or Greater
150%
185-199%
110%
165-179%
110%
125-184%
100%
80-164%
100%
100-124%
90%
70-79%
90%
80-99%
75%
60-69%
75%
70-79%
50%
50-59%
50%
60-69%
25%
40-49%
25%
<60%
0%
<40%
0%

 
8.  
Vesting Schedule. Except in the case of death or Disability, your vesting in any
portion of the Performance Stock Units is contingent on attainment of the
applicable Performance Goal before the first applicable Vesting Date and on the
subsequent certification of that attainment by the Committee. In the event a
Performance Goal is not attained during the one-year performance period or the
three-year performance period, as applicable, all of the Performance Stock Units
subject to such Performance Goal shall be forfeited without
compensation.  Subject to the attainment of the applicable Performance Goal and
the subsequent certification described above, unless you experience a
Termination before the applicable Vesting Date, the Performance Stock Units will
become vested in accordance with the following vesting schedules:

 
Vesting Date
Percent Vested Subject to
One-Year Goal
Percent Vested Subject to
Three-Year Goal
1st anniversary of Grant Date
33.33%
N/A
2nd anniversary of Grant Date
33.33%
N/A
3rd anniversary of Grant Date
33.34%
N/A
4th anniversary of Grant Date
N/A
100%

 
For purposes of the payment of applicable withholding taxes required by
applicable law, the number of shares of Common Stock underlying the Performance
Stock Units to which you become entitled on payment shall be automatically
reduced by the Company to cover the applicable minimum statutorily required
withholding obligation, except that you may elect to pay some or all of the
amount of such obligation in cash in a manner acceptable to the Company.  In the
event that the amount of tax withholding is automatically reduced, it is the
intent of this Agreement that any deemed “sale” of the shares of Common Stock
underlying the Performance Stock Units withheld will be exempt from liability
under Section 16(b) of the Exchange Act pursuant to Rule 16b-3.  Fractional
Performance Stock Units shall not vest but shall instead be accumulated for
vesting as whole Performance Stock Units in accordance with Company policy, with
vesting scheduled to occur on the next succeeding Vesting Date and in no event
later than the final Vesting Date.  All unscheduled and scheduled blackout
periods (each, a “BP”) are determined by the Company.  If any shares of Common
Stock underlying vested Performance Stock Units are scheduled to be paid during
a BP to which you are subject, (i) you will be paid the applicable shares of
Common Stock on the scheduled payment date (net of any shares withheld by the
Company to pay minimum required taxes), but (ii) you will be unable to sell such
shares of Common Stock until the earliest date on which all BPs to which you are
subject have expired.
 
Subject to paragraph 5 above, all vesting will occur only on the appropriate
Vesting Dates, with no proportionate or partial vesting in the period prior to
any such date.  Except as otherwise provided in the preceding paragraph, when
any Performance Stock Unit becomes vested, the Company (unless it determines a
delay is required under applicable law or rules) will, on the payment date
described in paragraph 4 above (or promptly thereafter) issue and deliver to you
a stock certificate registered in your name or will promptly recognize ownership
of your shares through uncertificated book entry or another similar method,
subject to applicable federal, state and local tax withholding in the manner
described herein or otherwise acceptable to the Committee.  Subject to the
provisions of this Agreement, you will be permitted to transfer shares of Common
Stock following your receipt thereof, but only to the extent permitted by
applicable law or rule.

   

1 The “Peer Group Average” applicable to the One-Year Goal and the Three-Year
Goal is based on the peer group of companies selected by the Committee prior to
the Grant Date and separately communicated to you.
 
 
 

--------------------------------------------------------------------------------

 
 
9.  
Code Section 409A. Although the Company does not guarantee the particular tax
treatment of any payment under this Agreement, payments made under this
Agreement are intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and the Plan and this Agreement shall
be limited, construed and interpreted in accordance with such intent.  To the
extent any payment made under this Agreement constitutes “non-qualified deferred
compensation” pursuant to Section 409A of the Code, the provisions of Section
13.13(b) of the Plan (including, without limitation, the six-month delay
relating to “specified employees”) shall apply.

 
10.  
Notice.  Any notice or communication to the Company concerning the Performance
Stock Units must be in writing and delivered in person, or by U.S. mail, to the
following address (or another address specified by the Company): Bed Bath &
Beyond Inc., Finance Department – Stock Administration, 650 Liberty Avenue,
Union, New Jersey 07083.

 
BED BATH & BEYOND INC.
      By:           An Authorized Officer   Recipient (You)  

 
 